
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8(a)


FORM OF STANDARD
STOCK OPTION AGREEMENT
NABORS INDUSTRIES LTD.


        This Stock Option Agreement ("Agreement") is effective the           
day of           ,            ("Date of Grant") between Nabors Industries, Inc.
("NII"), acting on behalf of Nabors Industries Ltd. ("NIL") and at the request
of a subsidiary of NIL ("Subsidiary") (collectively the "Company"), and [insert
employee's name] ("Optionee"), an employee of Subsidiary.

        WHEREAS, Subsidiary desires to provide a grant of stock options to
Optionee as an incentive to encourage stock ownership and to remain in the
employ of Subsidiary; to enhance the profitability of the Company and the
mutuality of interest between Optionee and Company; and to strengthen and
protect the Company's goodwill; and

        WHEREAS, it is agreed between the parties that the stock options shall
be governed exclusively by this Agreement and the Nabors Industries Ltd. 2013
Stock Plan ("Plan"). In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used but not
defined in this Agreement shall have the meaning attributed to such terms in the
Plan, unless the context requires otherwise.

        NOW, THEREFORE, the parties agree as follows:

        1.    Grant of Options:    

        (a)    Number of Shares.    NII at the request of Subsidiary hereby
grants to Optionee in accordance with the terms and conditions of the Plan, the
right and option to purchase from NIL all or any part of an aggregate of [insert
number of shares] Common Shares (the "Options").

        (b)    Exercise Price.    The Options shall have an exercise price of
$             per Common Share, which has been determined to be not less than
the Fair Market Value of a Common Share at the Date of Grant.

        (c)    Expiration Date.    The Options shall expire on          (the
"Expiration Date").

        (d)    Vesting.    Optionee's rights with respect to the Options,
subject to the provisions of paragraph 2 below, shall only vest in 4 equal
annual installments beginning on the first calendar year anniversary of the Date
of Grant.

        (e)    Exercise of Options.    Subject to earlier expiration of the
Options as herein provided, the Options may be exercised, by written notice to
the Company addressed to the attention of its Corporate Secretary (or such other
officer or employee of the Company as the Company may designate from time to
time), at any time and from time to time after the Date of Grant hereof, but,
except as otherwise provided below, the Options shall not be exercisable for
more than a percentage of the aggregate number of Common Shares offered by this
Agreement that are vested, determined in accordance with paragraph 1(d). Except
as provided in paragraph 2(a) and subject to paragraph 2(b), the Options may be
exercised only while Optionee remains an employee, officer, director or
consultant of Subsidiary and will terminate and cease to be exercisable upon
Optionee's termination of employment or other service relationship with
Subsidiary.

        2.    Terms and Conditions.    The Options are subject to the following
terms and conditions:

        (a)    Effect of Termination of Employment.    Subject to paragraph 2(b)
below, if Optionee ceases to be an employee, officer, director or consultant of
Subsidiary for any reason other than Optionee's resignation or Termination for
Cause, any outstanding Options vested on the date of termination may be
exercised after Optionee's date of termination by Optionee (or in the event of
Optionee's death, Optionee's heirs, devisees, or legatees) until the earlier of
the stated expiration date of the Options or 90 days following the date of
Termination. If Optionee ceases to be an employee, officer, director or
consultant of Subsidiary due to Optionee's Resignation or

--------------------------------------------------------------------------------



Termination for Cause, any outstanding options whether vested or unvested shall
expire and may not be exercised after Optionee's date of termination. In all
events, all options that are unvested on and as of the date of termination shall
be forfeited.

        (b)    Wrongful Conduct.    If the Board of Directors of NIL or any
committee of the Board of Directors, prior to or following the date Optionee
ceases for any reason whatsoever to be an employee, officer, director, or
consultant of the Subsidiary (or any other subsidiary of NIL), and after full
consideration of the facts, finds by majority vote that Optionee has engaged in
fraud, embezzlement, theft, commission of a felony, dishonesty, or any other
conduct inimical to NIL, NII or Subsidiary, Optionee shall forfeit all
unexercised options, whether or not vested and shall return to the Company any
gain on options previously exercised during the period following (x) the date
the inimical conduct first occurred or (y) 1 year prior to the date of
termination, whichever is earlier. The decision of the Board of Directors of NIL
or any committee of the Board of Directors shall be final.

        (c)    Solicitation of Employees/Competition.    During the term of
employment and for a period of 1 year following the termination of employment
with the Subsidiary (or any other subsidiary of NIL), Optionee agrees that he or
she will not (i) individually or on behalf of his or her employer or any other
person or entity, directly or indirectly, solicit, divert, or recruit any
employee or officer of NIL, NII, Subsidiary, or affiliated companies, or induce
any employee of NIL, NII, Subsidiary or affiliated companies, to terminate his
or her employment, or (ii) directly or indirectly, as an employee, consultant,
principal, agent, trustee or otherwise engage in any business through a
corporation, partnership or other entity that competes directly with any
business that is conducted by NIL, NII, Subsidiary or affiliated companies and
that (x) Optionee was directly or indirectly engaged in on behalf of NIL, NII,
Subsidiary or affiliated companies or (y) Optionee obtained confidential
information regarding during the course of his or her employment.

        Additionally, for a period of 1 year following the termination of
employment with the Subsidiary (or any other subsidiary of NIL), Optionee will
not directly or indirectly solicit service or accept competing business from
customers of NIL, NII, Subsidiary or affiliated companies with whom Optionee,
within the previous year, (i) had or made contact, or (ii) had access to
Confidential Information regarding. These restrictions are further limited
geographically to the specific places, addresses, or locations where a customer
is present and available for soliciting and servicing.

        Without limiting the remedies to which NIL, NII, Subsidiary or any
affiliated company may be entitled, if the Board of Directors of NIL or any
committee of the Board of Directors, prior to or following the date Optionee
ceases, for any reason whatsoever, to be an employee, officer, director, or
consultant of the Subsidiary (or any other subsidiary of NIL) and after full
consideration of the facts, find by majority vote that Optionee has engaged in
any of the activities mentioned in this Section 2(c), Optionee shall forfeit all
unexercised options, whether or not vested and shall return to the Company any
gain on options previously exercised during the period following (x) the date
the inimical conduct first occurred or (y) 1 year prior to the date of
termination, whichever is earlier. The decision of the Board of Directors of NIL
or any committee of the Board of Directors shall be final.

        "Affiliated companies" as used herein means any entity which now or in
the future directly controls, is controlled by, or is under common control with
Company, where "control" in relation to Company means the direct or indirect
ownership of at least fifty percent of the voting securities or shares.

        Company has attempted to place the most reasonable limitations on
Optionee's subsequent employment opportunities consistent with the protection of
Company's valuable trade secrets, business interests, and goodwill. In order to
accommodate Optionee in obtaining subsequent employment, Company may, in its
discretion, grant a waiver of one or more of the restrictions on subsequent
employment contained in this Section 2(c). A request for waiver shall be in
writing and must be received by the Company at least 45 days before the proposed
starting date of the employment for which Optionee is seeking a waiver. The
request must include the full name and address of the organization with which
Optionee is seeking employment; the department or area in which Optionee

--------------------------------------------------------------------------------



proposes to work; the position or job title to be held by Optionee; and a
complete description of the duties Optionee expects to perform for such
employer. If Company decides to grant a waiver (which decision shall be solely
within Company's discretion), the waiver may be subject to such restrictions or
conditions as Company may impose.

        (d)    Continuance of Employment.    Nothing in this Agreement shall
confer on any individual any right to continue in the employ of the Subsidiary
or to interfere in any way with the right of the Subsidiary to terminate
Optionee's employment at any time. Nothing in this Agreement alters the
employment at-will relationship between the parties.

        (e)    Non-Qualified Options.    The options shall be treated as
non-qualified stock options for U.S. federal income tax purposes.

        (f)    Governing Terms.    This Agreement is subject to, and the
Subsidiary and the Optionee agree to be bound by, all the terms and conditions
of the Plan under which the Options were granted, as the same may have been
amended from time to time in accordance with its terms. Pursuant to said Plan,
the Administrator is vested with conclusive authority to interpret and construe
the Plan and this Agreement, and is authorized to adopt rules and regulations
for carrying out the Plan. A copy of the Plan in its present form is posted on
the Company's intranet site and is also available for inspection during business
hours by the Optionee or other persons entitled to exercise the Options at NII's
principal office.

        3.    Notices.    Any notice hereunder to NII shall be addressed to it
at its office as follows: Attn: Secretary. Any notice hereunder to Optionee
shall be addressed to Optionee at the address on file with Subsidiary. Either
party may designate at any time hereafter in writing some other address.

        4.    Shareholder Rights.    Neither Optionee nor Optionee's heirs,
devisees, legal representative, legatees or distributes, as the case may be,
shall have any of the rights or privileges of a shareholder of NIL by virtue of
the Option except with respect to any Common Shares actually issued or
transferred of record and delivered to one of the aforementioned persons.

        5.    Acknowledgments.    

        (a)   Optionee agrees to be bound by the terms of this Agreement and the
Plan and hereby acknowledges that all decisions, determinations and
interpretations of the Administrator in respect of this Agreement and the Plan
shall be final, conclusive and binding on all Optionees and their heirs,
devisees, legal representatives, legatees, beneficiaries and distributees.

        (b)   Equitable Adjustments. Optionee understands that the Optionee may
be subject to the Equitable Adjustment provisions in Section 5 of the Plan.

        6.    Governing Law & Severability.    Except as provided for below, the
Plan and all rights and obligations thereunder shall be construed in accordance
with and governed by the laws of the State of Delaware. If any provision of this
Agreement should be held invalid, the remainder of this Agreement shall be
enforced to the greatest extent permitted by applicable law, it being the intent
of the parties that invalid or unenforceable provisions are severable. The
parties further intend that the post-employment restrictions set forth in
Section 2(c) hereof shall be construed in accordance with and governed by the
laws of the State of Texas.

        7.    Modifications.    No modification or waiver of this Agreement or
any part hereof shall be valid or effective unless in writing and signed by the
parties hereto. Further, no waiver or breach of this Agreement shall be deemed
to be a waiver of any other subsequent breach or conditions, whether of a like
or different nature.

        8.    Entire Agreement.    This Agreement contains the entire agreement
between the parties with respect to the subject matter and supersedes any and
all prior understandings, agreements or correspondence between the parties.

        9.    Dispute.    Any dispute, controversy or claim arising out of, or
relating to, this Agreement or the breach, termination or invalidity thereof,
shall be settled by arbitration before a single arbitrator in

--------------------------------------------------------------------------------



accordance with the rules of the American Arbitration Association. The place of
arbitration shall be at Houston, Texas. Nothing herein shall preclude either
party from seeking injunctive relief or other provisional remedy in case of any
breach hereof, including without limitation injunctive relief or other
provisional remedy to compel arbitration or otherwise aid said arbitration. The
losing party shall bear all the costs of any proceeding including reasonable
attorney's fees.

        10.    Place of Performance; Venue.    The place of performance for this
Agreement is and shall be Harris County, Texas; and venue for any action to
enforce any term of this Agreement by injunctive relief or other provisional
remedy (as provided for by Section 9, above) shall lie in Harris County, Texas.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first written above.

    NABORS INDUSTRIES, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
OPTIONEE
 
 
  


--------------------------------------------------------------------------------

    «NAME»

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8(a)



FORM OF STANDARD STOCK OPTION AGREEMENT NABORS INDUSTRIES LTD.
